DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 March 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Marchand et al (US 2019/0368621).
Regarding Claim 1, Marchand et al disclose a flow control valve (Figures 1-2b).  The valve comprising: 
a main body (52 generally) extending axially from a first end to a second end (from the top to the bottom as seen in the Figures), the main body defining a shaft guide (26) and flow chambers spaced circumferentially around the shaft guide (24x, 24y and 24z); 
a rotatable shaft (54) received in the shaft guide of the main body; 
a first end cap coupled to the first end of the main body (12a); 
a second end cap coupled to the second end of the main body (12b); 
a first rotatable disc coupled to the rotatable shaft adjacent the first end of the main body (34a), the first rotatable disc including a first communication opening (38a) opening formed therein; 
a second rotatable disc (34b) coupled to the rotatable shaft adjacent the second end of the main body, the second rotatable disc including a third communication opening (38b) formed therein,

These limitations are neither anticipated by, nor rendered obvious over, the prior art of record.
Regarding Claim 20, Marchand et al disclose a flow control valve (Figures 1-2b). The valve comprising: 
a main body (52 generally) extending axially from a first end to a second end (from the top to the bottom as seen in the Figures), the main body defining a shaft guide (26) and flow chambers spaced circumferentially around the shaft guide (24x, 24y and 24z); 
a rotatable shaft (54) received in the shaft guide of the main body; 
a first end cap coupled to the first end of the main body (12a); 
a second end cap coupled to the second end of the main body (12b); 
a first rotatable disc coupled to the rotatable shaft adjacent the first end of the main body (34a), the first rotatable disc including a first communication opening (38a) opening formed therein; 
a second rotatable disc (34b) coupled to the rotatable shaft adjacent the second end of the main body, the second rotatable disc including a third communication opening (38b) formed therein, 

These limitations are neither anticipated by, nor rendered obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: MacNeill (US 2,678,062); Ray (US 2,989,082); Rudelick (US 3,090,396); Mendelow (US 3,513,981); LeBreton et al (US 3,911,956); Kelchner (US 4,355,659); Krumhansl (US 4,655,252); Cohen (US 4,774,977); Bartkus et al (US 6,634,380); Morein et al (US 9,500,299).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753

/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753